 


110 HR 1456 IH: American-Owned Property in Occupied Cyprus Claims Act
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1456 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Pallone (for himself, Mr. McCotter, Mrs. Maloney of New York, Mr. Bilirakis, Mr. Space, Ms. Ros-Lehtinen, Mr. Sarbanes, Mr. Brown of South Carolina, Mr. McGovern, Mr. Rogers of Alabama, Ms. Watson, Mr. Mario Diaz-Balart of Florida, Mr. Payne, Mr. LoBiondo, Mr. Van Hollen, Ms. Berkley, and Mr. McNulty) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the International Claims Settlement Act of 1949 to allow for certain claims of nationals of the United States against Turkey, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American-Owned Property in Occupied Cyprus Claims Act. 
2.International Claims Settlement ActThe International Claims Settlement Act of 1949 (22 U.S.C. 1621 et seq.) is amended by adding at the end the following new title: 
 
VIIIClaims against Turkey 
801.PurposeThe purpose of this title is to provide for the determination of the validity and amounts of claims against Turkey that arise out of the continued exclusion of nationals of the United States from property they own that is located in those portions of the territory of Cyprus that Turkey occupies. This title shall not be construed as authorizing or as any intention to authorize an appropriation by the United States for the purpose of paying such claims. 
802.DefinitionsAs used in this title— 
(1)the term claimant means any national of the United States who files a claim under this title. 
(2)the term Claims Fund means the special fund established in the Treasury of the United States composed of such sums as may be paid to or realized by the United States pursuant to the terms of any agreement settling those claims described in section 804 that may be entered into between the Governments of the United States and Turkey; 
(3)the term Commission means the Foreign Claims Settlement Commission of the United States; 
(4)the term Cyprus means the Republic of Cyprus; 
(5)the term national of the United States means— 
(A)a natural person who is a citizen of the United States; and 
(B)a corporation or other legal entity that is organized under the laws of the United States or of any State, the District of Columbia, or the Commonwealth of Puerto Rico, if natural persons who are citizens of the United States own, directly or indirectly, 50 percent or more of the outstanding capital stock or other beneficial interest of such corporation or entity; 
(6)the term property means any real property, or any right, or interest in real property, including any lease owned under the laws of Cyprus and located in those portions of the territory of Cyprus that are occupied by Turkey; 
(7)the term Turkey means— 
(A)the Republic of Turkey; 
(B)any agent of the Government of Turkey, or any unincorporated association that purports to discharge any function of a nation-state under the auspices of the Government of Turkey, including, but not limited to, the unincorporated association known as the Turkish Republic of Northern Cyprus;  
(C)any political subdivision, agency, or instrumentality of Turkey, including, but not limited to, the Turkish Armed Forces; and 
(D)any organization that purports to be a political subdivision, agency, or instrumentality of the unincorporated association known as the Turkish Republic of Northern Cyprus. 
803.Commencement of negotiations by the Secretary of StateThe President is urged to authorize the Secretary of State to commence negotiations with Turkey and to continue such negotiations until an agreement is reached with respect to the payment by Turkey of claims certified under section 807. The Commission shall receive claims, determine the validity of claims, and make awards under section 804 as of the effective date of this title without regard to whether or not the President authorizes the Secretary of State to commence such negotiations and without regard to whether or not the Secretary of State commences such negotiations if authorized. 
804.Receipt and determination of claims 
(a)Determination of claimsThe Commission shall receive and determine in accordance with applicable substantive law, including international law, the validity and amounts of claims by nationals of the United States against Turkey arising on or after July 20, 1974, for the fair rental market value of the use and continued occupation by Turkey of property located in the territory of Cyprus that— 
(1)is owned by such nationals under the laws of Cyprus, and 
(2)at the time the exclusion from or occupation of the property began, was owned, under the laws of Cyprus, wholly or partially, directly or indirectly, by nationals of the United States,to the extent restoration or adequate compensation for such use and occupation has not been made. 
(b)Rights in property retainedA claimant shall not be required or deemed, either directly or indirectly, to transfer, waive, or otherwise forfeit any right of ownership in or to the property that the claimant owns under the laws of Cyprus as a condition of or as the result of filing a claim under this title, having the claim determined, or accepting an award based on the claim. 
(c)Submission of claimsA claim under subsection (a) may not be considered unless it is submitted to the Commission within the period specified by the Commission by notice published in the Federal Register within 60 days after the date of the enactment of this title or of legislation making appropriations to the Commission for payment of administrative expenses incurred in carrying out its functions under this title, whichever date is later. The period specified by the Commission shall not be more than a period of 24 consecutive calendar months beginning on the last day of the month in which the notice is published. 
805.Ownership of claimsA claim may be favorably considered under section 804— 
(1)only if the property right on which the claim is based was owned, wholly or partially, directly or indirectly, by a national of the United States under the laws of Cyprus on the date on which the exclusion from or occupation of the property began; and 
(2)only to the extent that the claim has been held by one or more nationals of the United States continuously from that date until the date the claim is filed with the Commission. 
806.OffsetsIn determining the amount of any claim under this title, the Commission shall deduct all amounts the claimant has received from any source on account of the same loss or losses for which the claim is filed. 
807.Certification; assigned claims 
(a)Certification of claims 
(1)To the claimantThe Commission shall certify to each claimant who files a claim under this title— 
(A)the amount determined by the Commission to be the loss suffered by the claimant that is covered by this title; and 
(B)if, on the date on which the certification under subparagraph (A) is made, Turkey is excluding the claimant from the claimant’s property, a mathematical basis determined by the Commission for calculating the loss suffered by the claimant for the continued use and occupation of the property by Turkey after the date of the award. 
(2)To the Secretary of StateThe Commission shall certify to the Secretary of State— 
(A)the amount of each claim certified under paragraph (1)(A); 
(B)any mathematical basis certified under paragraph (1)(B) in connection with that claim; and 
(C)a statement of the evidence relied upon and the reasoning employed in making the Commission’s determination of the amount referred to in subparagraph (A) and the mathematical basis referred to in subparagraph (B). 
(b)Assigned claimsIn any case in which a claim under this title is assigned by purchase before the Commission determines the amount due on that claim, the amount so determined shall not exceed the amount of actual consideration paid by the last such assignee. 
808.Consolidated awardsWith respect to any claim under section 804 that, at the time of the award, is vested in persons other than the person by whom the original loss was sustained, the Commission shall issue a consolidated award in favor of all claimants then entitled to the award. The award shall indicate the respective interests of such claimants in the award, and all such claimants shall participate, in proportion to their indicated interests, in any payments that may be made under this title in all respects as if the award had been in favor of a single person. 
809.Claims Fund 
(a)EstablishmentThe Secretary of the Treasury may establish in the Treasury of the United States the Claims Fund for the payment of unsatisfied claims of nationals of the United States against Turkey, as authorized by this title. 
(b)Deduction for administrative expensesThe Secretary of the Treasury shall deduct from any amounts covered into the Claims Fund an amount equal to 5 percent thereof as reimbursement to the Government of the United States for expenses incurred by the Commission and by the Department of the Treasury in the administration of this title. The amounts so deducted shall be covered into the Treasury as miscellaneous receipts. 
810.Award payment procedures 
(a)Certification of awards to Secretary of the TreasuryThe Commission shall certify to the Secretary of the Treasury, in terms of United States currency, each award made pursuant to section 804. 
(b)Payment of awards 
(1)Principal amountsUpon certification of each award made under section 804, the Secretary of the Treasury shall, out of the sums covered into the Claims Fund, make payments on account of such awards as follows, and in the following order of priority: 
(A)Payment in the amount of $5,000 or the principal amount of the award (excluding any calculations made under any mathematical basis certified under section 807(a)(1)(B)), whichever is less. 
(B)Thereafter, payments from time to time, in ratable proportions, on account of the unpaid balance of the principal amounts of all awards (including any calculations made under any mathematical basis certified under section 807(a)(1)(B)) according to the proportions that the unpaid balance of such awards bear to the total amount in the Claims Fund available for distribution at the time such payments are made. 
(2)Subsequent paymentsAfter payment has been made in full of the principal amounts of all awards pursuant to paragraph (1), pro rata payments may be made on account of any interest that may be allowed on such awards. 
(c)RegulationsPayments or applications for payments under subsection (b) shall be made in accordance with such regulations as the Secretary of the Treasury may prescribe. 
811.Settlement periodThe Commission shall complete its affairs in connection with the settlement of claims under this title not later than 3 years after the final date for the filing of claims as provided in section 804. 
812.Transfer of recordsThe Secretary of State, the Secretary of the Treasury, and the Secretary of Defense shall transfer or otherwise make available to the Commission such records and documents relating to claims authorized by this title as may be required by the Commission in carrying out its functions under this title. 
813.Authorization of appropriationsThere are authorized to be appropriated for any fiscal year beginning on or after October 1, 2007, such sums as may be necessary to enable the Commission and the Department of the Treasury to pay their respective administrative expenses incurred in carrying out their functions under this title. Amounts appropriated under this section may remain available until expended. 
814.Fees for services 
(a)Limitation on fees 
(1)LimitationNo remuneration on account of services rendered on behalf of any claimant, in connection with any claim filed with the Commission under this title, may exceed 10 percent of the total amount paid pursuant to any award certified under the provisions of this title on account of such claim. 
(2)Notification of agreementsAny agreement contrary to the limitation set forth in paragraph (1) shall be unlawful and void. 
(b)Penalty for violationWhoever, in the United States or elsewhere, demands or receives, on account of services rendered to which paragraph (1) applies, any remuneration in excess of the maximum permitted by subsection (a), shall be fined not more than $5,000, or imprisoned not more than 12 months, or both. 
815.Application of other provisions 
(a)In generalTo the extent they are not inconsistent with the provisions of this title, the following provisions of title I of this Act shall apply to this title: subsections (b), (c), (d), (e), and (h) of section 4 and subsections (c), (d), (e), and (f) of section 7. Any reference in such provisions to this title shall be deemed to be a reference to those provisions and to this title. 
(b)Applicability of administrative procedureExcept as otherwise provided in this title and in those provisions of title I referred to in subsection (a), the Commission shall comply with the provisions of subchapter II of chapter 5, and the provisions of chapter 7, of title 5, United States Code. 
816.SeparabilityIf any provision of this title or the application thereof to any person or circumstance is held invalid, the remainder of this title or the application of such provision to other persons or circumstances shall not be affected.. 
3.Jurisdiction of U.S. district courts 
(a)In generalChapter 85 of title 28, United States Code, is amended by adding at the end the following new section: 
 
1370.Civil actions against private persons by nationals of the United States who own real property in Cyprus 
(a)In generalThe district courts shall have original jurisdiction of any civil action brought by a national of the United States— 
(1)who holds title to any property under the laws of Cyprus that is located in that portion of the territory of Cyprus that is occupied by Turkey as the result of the invasion of Cyprus by Turkey on July 20, 1974, and 
(2)who has been excluded from the property by reason of such occupation,against any private person who for any purpose and in any way uses, occupies, or benefits from that property at any time during the period of such exclusion, for the fair rental value of the property during the period of such use, occupation, or benefit. 
(b)DefinitionsAs used in this section— 
(1)the term Cyprus means the Republic of Cyprus; 
(2)the term national of the United States means— 
(A)a natural person who is a citizen of the United States; and 
(B)a corporation or other legal entity that is organized under the laws of the United States or of any State, the District of Columbia, or the Commonwealth of Puerto Rico, if natural persons who are citizens of the United States own, directly or indirectly, 50 percent or more of the outstanding capital stock or other beneficial interest of such corporation or entity; 
(3)the term private person means any natural person or legal entity other than Turkey; 
(4)the term property means any real property or any right or interest in any real property, including any lease to which a national of the United States holds title under the laws of Cyprus; and 
(5)the term Turkey means— 
(A)the Republic of Turkey; 
(B)any agent of the Government of Turkey, or any unincorporated association that purports to discharge any function of a nation-state under the auspices of the Government of Turkey, including, but not limited to, the unincorporated association known as the Turkish Republic of Northern Cyprus; 
(C)any political subdivision, agency, or instrumentality of the Republic of Turkey, including but not limited to the Turkish Armed Forces; and 
(D)any organization that purports to be a political subdivision, agency, or instrumentality of the unincorporated association known as the Turkish Republic of Northern Cyprus; 
(c)Special rulesIn any civil action brought under this section— 
(1)process shall be deemed served if service is accomplished in any manner provided under this title; 
(2)the district court shall not consider the doctrine of forum non conveniens and shall refuse to hear any motion or request by any person or party that the civil action be dismissed on the grounds of forum non conveniens; 
(3)in determining whether the person or party asserting the civil action has lawful title, the district court shall apply only the laws of Cyprus in making that determination; 
(4)in determining the amount of any award in the civil action, the district court shall consider only evidence of the fair rental market value of the property for the period of occupation, use, or benefit by the person against whom the action is brought, as that value would have been calculated in Cyprus if the plaintiff had not been excluded from the property; and 
(5)the court shall deduct the amount of any award paid to the plaintiff under title VIII of the International Claims Settlement Act of 1949, or the amount of any judgment for the plaintiff under section 5 of the American-Owned Property in Occupied Cyprus Claims Act on account of the same use, occupation, or benefit that is the basis of the action under this section. 
(d)Limitation of actionAny civil action against a private person under this section may not be brought later than 36 consecutive calendar months after the last day of the month in which the private person ceases to use, occupy, or benefit from the property. This subsection applies in lieu of section 1658 of this title.. 
(b)Conforming amendmentThe table of sections for chapter 85 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1370. Civil actions against private persons by nationals of the United States who own real property in Cyprus. 
4.Venue 
(a)In generalChapter 87 of title 28, United States Code, is amended by adding at the end the following new section: 
 
1414.Venue for civil actions against private persons brought by nationals of the United States who own real property in CyprusA civil action under section 1370 may be brought only in the United States District Court for the District of Columbia and the United States District Court for the Southern District of New York.. 
(b)Conforming amendmentThe table of sections for chapter 87 of title 28, United States Code, is amended by adding at the end the following new item: 
 
 
1414. Venue for civil actions against private persons brought by nationals of the United States who own real property in Cyprus. 
5.Action against Turkish government 
(a)Jurisdiction of U.S. courtsThe Government of Turkey shall not be immune from the jurisdiction of the courts of the United States or of the States in any case in which— 
(1)rights in property of a national of the United States that is occupied by the Government of Turkey in violation of international law are in issue; and 
(2)that property or any property exchanged for that property— 
(A)is present in the United States in connection with a commercial activity carried on by the Government of Turkey in the United States; or 
(B)is owned or operated by an agency or instrumentality of the Government of Turkey and that agency or instrumentality— 
(i)is engaged in a commercial activity in the United States; or 
(ii)purchases or otherwise acquires any good or service for which the approval, authorization, or consent of the United States is required by law, by the President, or by any department, agency, or instrumentality of the United States Government. 
(b)Applicability of and relationship to foreign sovereign immunities Act 
(1)ApplicabilityThe provisions of chapter 97 of title 28, United States Code, apply to a civil action brought under subsection (a) as if the action were brought under that chapter. 
(2)Assertion of independent jurisdictionThe jurisdiction conferred by subsection (a) is in addition to any jurisdiction conferred by chapter 97 of title 28, United States Code. 
(c)Deductions of other awardsIn any action brought under subsection (a), the court shall deduct from the amount of any judgment the amount of any award paid to the plaintiff under title VIII of the International Claims Settlement Act of 1949, or the amount of any judgment for the plaintiff under section 1370 of title 28, United States Code, on account of the same subject matter that is the basis of the action under this section. 
(d)DefinitionsIn this section— 
(1)the term Government of Turkey includes all the entities described in subparagraphs (B), (C), and (D) of section 802(7) of the International Claims Settlement Act of 1949; 
(2)the term agency or instrumentality of the Government of Turkey means any of the entities described in subparagraphs (B), (C), and (D) of section 802(7) of the International Claims Settlement Act of 1949; 
(3)the term court of the United States has the meaning given that term in section 451 of title 28, United States Code;  
(4)the terms national of the United States and property have the meanings given those terms in section 802 of the International Claims Settlement Act of 1949; and 
(5)the term State means each of the several States, the District of Columbia, and any commonwealth territory, or possession of the United States. 
6.Effective dateThis Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
 
